


Citigroup Global Markets Realty Corp.
390 Greenwich Street 5th Floor
New York, New York 10013

March 27, 2014

ZFC Trust
c/o ZAIS Financial Partners, L.P.
2 Bridge Avenue, Suite 322
Red Bank, NJ 07701
Attention: Don Kutch

Re:        Sale of First Lien, Performing and Re-performing Mortgage Loans   by
Citigroup Global Markets Realty Corp.


Ladies and Gentlemen:

     This trade confirmation (the “Confirmation”) confirms the agreement between
Citigroup Global Markets Realty Corp. (the “Seller”) and ZFC Trust (the
“Purchaser”) pursuant to which the Seller has agreed to sell, and the Purchaser
has agreed to purchase, without recourse, certain first lien, performing and
re-performing residential mortgage loans identified on the mortgage loan
schedule attached hereto as Exhibit A (the “Mortgage Loans”), on a servicing
released basis, subject to the terms set forth herein and in the Master Mortgage
Loan Sale Agreement, dated May 31, 2013 (the Purchase Agreement”) between Seller
and Purchaser. The parties hereto intend that, pursuant to Section 11 of the
Purchase Agreement, this Confirmation shall control.

For purposes of the Mortgage Loans to be sold pursuant to this Confirmation, the
following terms shall have the following meanings:

Cut-off Date: February 28, 2014 or such other date as mutually agreed to by the
parties hereto.   Cut-off Date Principal Balance: $105,473,532.90.   Closing
Date: March 27, 2014 or such other date as mutually agreed to by the parties
hereto.   Servicing Retained/Released: Released.


--------------------------------------------------------------------------------




Servicing Transfer Date: April 15, 2014, or such other date as mutually agreed
to by the parties hereto.    

Interim Servicing Fee

$25 per Mortgage Loan per month. The Interim Servicing Fee shall be prorated for
any partial month.

 

Interim Servicing Period

The period commencing on the Closing Date and ending on the Servicing Transfer
Date.

 

Purchase Price Percentage:

As set forth in Exhibit A

 

Purchase Price:

The purchase price for the each Mortgage Loan shall be equal to the sum of (a)
the product of (i) the Purchase Price Percentage and (ii) the Cut-off Date
Principal Balance, (b) accrued and unpaid interest on the Mortgage Loan from the
last date through which interest has been paid by the Mortgagor through the day
prior to the Closing Date for Mortgage Loans that are less than sixty (60) days
delinquent as of the Cut-off Date.

 

Due Diligence:

The Purchaser will have completed its due diligence prior to the Closing Date
and has agreed to purchase the Mortgage Loans based on the results of such due
diligence.


- 2 -

--------------------------------------------------------------------------------




Interim Servicing:

In addition to the interim servicing provision contained in the Master Mortgage
Loan Sale Agreement, during the Interim Servicing Period, the Seller shall cause
the Servicer to service the Mortgage Loans in accordance with Accepted Servicing
Practices and, to the extent such actions are consistent with Accepted Servicing
Practices, to refrain from (i) exercising any of its authority to modify any
Mortgage Loans, (i) make any servicing advances that are greater than $2,000.00,
(iii) initiate new foreclosure proceedings, (iv) accept a deed in lieu of
foreclosure with respect to any Mortgage Loan, (v) conduct any short sale in
respect of any Mortgaged Property or (vi) take any action that impairs the
interest in the Mortgage Loan or any interest therein, in each case, without
notifying the Seller in writing and without obtaining the prior written consent
of the Seller (which Seller shall not give without first obtaining the consent
of the Purchaser) and during the Interim Servicing Period, the Seller shall
cause the Servicer to service the Mortgage Loans pursuant to an Interim
Servicing Agreement between the Seller and the Servicer and in accordance with
all applicable laws. The Seller confirms to the Purchaser that the Mortgage
Loans will be serviced pursuant to the Interim Servicing Agreement and the
Interim Servicing Agreement will remain in full force and effect until and
including the Servicing Transfer Date.

 

Entire Agreement/Governing Law:

This Confirmation and the Purchase Agreement contain the entire agreement
relating to the subject matter hereof between Purchaser and Seller and supersede
any prior oral or written agreement between the parties. This Confirmation may
only be amended by a written document signed by both parties. This letter shall
be governed in accordance with the laws of the state of New York, without regard
to conflict of laws rules (other than section 5-1401 of the New York General
Obligations Law which shall govern).

- 3 -

--------------------------------------------------------------------------------




Please acknowledge your agreement to the terms and conditions of this
Confirmation by signing in the appropriate space below and returning a copy of
the same to the undersigned. Telecopy signatures shall be deemed valid and
binding to the same extent as the original.

CITIGROUP GLOBAL MARKETS REALTY CORP.,

 

as Seller

      By: /s/ Shameer Hussein Name:   Shameer Hussein Title: Authorized Agent,
Citigroup Global Markets Realty Corp.


Confirmed and Agreed to:


 

ZFC TRUST, as Purchaser

 

 

By: /s/ Michael Szymanski Name:   Michael Szymanski Title: Trustee


- 4 -

--------------------------------------------------------------------------------